Citation Nr: 1123765	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  04-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral leg and foot disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to May 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing before a Veterans' Law Judge (VLJ) in November 2005.  The Veteran testified at that time and the hearing transcript is of record.  The VLJ who conducted the hearing has retired and is no longer at the Board.  In January 2011, the Veteran was notified of this information, afforded the opportunity for another hearing, and provided 30 days to respond.  He was advised that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  See 38 C.F.R. § 20.707 (2010) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  No response was received.  Accordingly, the Board may proceed to adjudicate the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain private medical records and additional VA examinations and opinions.  

This appeal was initially before the Board in March 2007 and in October 2008.  In October 2008, the Board issued a denial of the right and left knee service connection claims and remanded the service connection claim regarding the bilateral leg and foot disabilities.  Regarding the knee claims, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded the knee issues.  The case was returned to the Board for further development.  Compliance with the Memorandum Decision is discussed further below.

On April 25, 2011, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication of the bilateral knee service connection claims.  In May 2011, the Veteran's representative submitted a statement that the Veteran had nothing else to submit at that time.  Meanwhile, the service connection claim for bilateral leg and foot disorders was returned to the Board after the requested development was conducted.  Accordingly, these issues are properly before the Board.

The December 2010 Memorandum Decision found that the Board committed error in its denial of the right and left knee service connection claims.  First, it found that the Board erred by adjudicating the left knee service connection claim on the basis of a rebuttal of the presumption of soundness without providing notice to the Veteran of the laws and regulations applicable to such an adjudication.  Second, the Court found that the Board erred by providing an inadequate explanation of its denial of the right knee service connection claim and that that claim was inextricably intertwined with the left knee service connection claim.  The Court also noted that the Board ignored the Veteran's lay statements regarding right knee pain and symptoms and inaccurately stated that medical evidence was required to demonstrate continuity of symptomatology.  Accordingly, while on remand, VA must provide the Veteran with appropriate notice and provide adequate explanation. 

Regarding each of the claims on appeal, remand is required to attempt to obtain medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

In the Veteran's original August 2001 claim for service connection, he listed medical facilities in Everett, Washington, as having relevant medical evidence related to his right and left knee disabilities and bilateral leg and feet disorders.  He listed the dates of treatment as March 1992 to May 1996.  At the November 2005 Board hearing, the Veteran stated that he had submitted evidence of a 1992 knee surgery to VA.  There was some discussion of whether that evidence had been misplaced in another claims folder.  The Board notes, however, that the September 2002 rating decision and October 2003 statement of the case do not indicate receipt of those documents.  Furthermore, the claims file does not contain an Authorization and Consent to Release Form, a letter from the RO to the medical facility, or any other attempt by the RO to obtain these records.  Accordingly, remand is required to attempt to obtain these records.  

Regarding the claim for entitlement to service connection for a left knee disorder, remand is required to obtain a medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But lay evidence is not sufficient to establish a diagnosis where a diagnosis requires a medical determination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating lay evidence is not sufficient when "the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge") (citation omitted).   

Here, the Veteran's service entrance examination noted a left knee hematoma in 8th grade without residuals.  No other left knee disorder was noted and clinical evaluation was normal.  See 38 C.F.R. § 3.304(b) (2010) (noting that only conditions that are recorded in examination reports are considered "noted").  In a July 1967 service treatment record (STR), the Veteran stated that his left knee popped, and that it had been a problem since January 1967.  In a September 1968 STR, the Veteran reported left knee ache.  In various lay statements of record, the Veteran asserted that he hurt his left knee in high school, that a later orthopedic surgeon told him it was an anterior cruciate ligament (ACL) tear, and that he has had left knee instability since that time, but that the instability worsened in service.  A May 2002 VA examiner did not provide a nexus opinion.  A May 2007 VA examiner found that a left knee ACL tear pre-existed and was not aggravated by service because an ACL tear normally progresses to arthritis.  The Board notes that the only notation of a left knee disorder upon service entrance, however, was a left knee hematoma incurred in the 8th grade.  A contemporaneous clinical evaluation was normal.  It is thus not clear that an ACL tear was "noted" upon service entrance.  The Board finds that additional medical opinions are required because the examiner did not address whether residuals of a left knee hematoma were aggravated by service and did not address the possibility of a left knee disorder having its onset during service.  

Regarding the claim for entitlement to service connection for a right knee disorder, remand is required for an additional VA examination.  When VA provides a veteran with an examination, it must be adequate.  Barr, 21 Vet. App. at 311.  An adequate examination should address all relevant theories of entitlement and evidence, to include lay evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (noting that an examiner may not ignore lay statements of record unless the Board finds the statements not credible); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner should not ignore lay testimony regarding observable symptoms); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

At the May 2002 VA examination, the Veteran reported a right knee injury during service in 1967 with surgery in 1992.  He reported bilateral knee pain since 1965.  At the November 2005 Board hearing, he stated that he had right knee problems ever since the in-service injury.  In a November 2006 statement, the Veteran stated that he injured his right knee in an in-service accident when a vehicle fell on him.  At the May 2007 VA examination, the Veteran reported that his right knee did not begin hurting until 1992 when he began favoring it because of the left knee.  The examiner provided an opinion that the right knee disorder was less likely than not due to service because the Veteran reported it did not cause trouble until 1992 and there was no medical documentation prior to that time.  The examiner, however, did not address the STRs which indicated right knee complaints in September 1968, November 1968, and April 1969.  Additionally, the examiner did not provide an opinion regarding whether the right knee disorder was more or less likely as not caused or aggravated by the left knee disorder.  Accordingly, remand is required for a VA examination and opinion. 

Regarding the claim for service connection for stasis dermatitis and varicose veins of the bilateral lower extremities, remand is required as the issues are inextricably intertwined with the claims for service connection for the bilateral knee disabilities and it isn't clear that the January 2009 VA examiner reviewed the claims file.  See Barr, 21 Vet. App. at 311; Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  First, the January 2009 VA examiner stated that the Veteran reported an in-service right knee injury for which he was treated in a civilian hospital, and then noted "probably credible but no records."  The examiner then states that there were "sparse, brief hand written notes on knees in claims file."  Records from the Butler County Health Care Center in 1967 regarding the Veteran's right thigh in-service injury are associated with the claims file, but are handwritten.  It is thus unclear whether the examiner reviewed these records.  Second, the examiner stated that varicose veins and stasis dermatitis could have resulted from the use of knee braces or other similar treatment due to treatment after the post-service knee surgeries.  Thus, if service connection is granted for the knee disabilities, service connection may be warranted on a secondary basis for the bilateral lower extremity disorders.  Accordingly, remand is required for an examination and re-adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the presumption of soundness, the rebuttal of the presumption of soundness, and service connection based on aggravation of pre-existing disorders.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records not yet associated with the claims file.  Request that he provide the necessary authorizations to obtain such records.  Specifically request that the Veteran provide the necessary information and authorizations for any records of treatment at the Everett Clinic in Everett, Washington, to include the Marysville Branch, as listed in his 2001 service connection claim.  Also request that the Veteran provide the necessary information and authorization for any records of treatment of his knee surgery in 1972 or 1973.  

3.  The RO should obtain and associate with the claims file all outstanding records of VA medical treatment, to include any records from the Spokane, Washington, VAMC, dated from July 2005 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After any additional medical records have been obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the right and left knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Regarding the left knee disorder, the examiner must, provide all current diagnoses of the left knee.  Then, in light of the examination findings and the service and post-service medical evidence of record, the examiner must provide opinions regarding the following questions:  1) whether there are any current residuals of a left knee hematoma; 3) if there are any current residuals of a left knee hematoma, whether those residuals were aggravated by active service, or whether any increase in disability was due to the natural progress of the disease, to include consideration of the July 1967 STR indicating left knee popping, the September 1968 STR noting a complaint of left knee ache, and lay statements of record regarding continuous knee pain since service; 3) whether a left knee ACL tear pre-existed active service, and if so, whether there is any medical evidence of record that supports such a determination; 4) if a left knee ACL tear pre-existed service, whether the ACL tear was aggravated by active service, to include consideration of the July 1967 STR indicating left knee popping, the September 1968 STR noting a complaint of left knee ache, and lay statements of record regarding continuous knee pain since service; 5) if a left knee ACL tear either did not pre-exist service, or was not aggravated by service, whether it is more or less likely as not that a current left knee disorder was caused or aggravated by active service, to include consideration of the July 1967 STR indicating left knee popping, the September 1968 STR noting a complaint of left knee ache, and lay statements of record regarding continuous knee pain since service.  

Regarding the right knee disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, of whether the right knee disorder was more or less likely than not caused or aggravated by active service, to include as due to the 1965 right thigh injury as noted in the Butler County Clinic medical records, the complaints of right knee pain in September 1968, November 1968, and April 1969 STRs, or is otherwise related to active military service.  If the examiner determines that the current right knee disorder did not have its onset during the active military service, the examiner should provide an opinion as to whether any current right knee disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's left knee disorder.  

5.  After any additional medical records have been obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of stasis dermatitis and varicose veins of the bilateral lower extremities.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, of whether the stasis dermatitis and/or varicose veins were more or less likely as not caused or aggravated by active service, to include as due to the 1965 right thigh injury.  The examiner must also provide an opinion whether the surgeries and any resulting treatment conducted on either the right or left knee caused or aggravated the stasis dermatitis and/or varicose veins.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


